DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 7 is objected to because of the following informalities:  the claim recites “configured to stop a freight vehicle to stop when” (line 1) (emphasis added). The emphasized second recitation of “to stop” appears to be erroneous and renders the claim grammatically incorrect.  Appropriate correction is required.

Claim 11 is objected to because of the following informalities:  the claim recites “determining which of the first vehicle and the second vehicle which enters a curved road based on a determination result” (lines 6-7) (emphasis added). The emphasized second recitation of the word “which” in the claim appears to be erroneous and renders the claim grammatically incorrect.  Appropriate correction is required.

Claim 19 is objected to because of the following informalities:  the claim recites “determining that any subsequent driving vehicles is not present in the opposite lane” (lines 3-4) (emphasis added). The word “is” should be “are”, as the term refers to the “driving vehicles” recited in the plurality. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a communication device” in claim 1.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the claim recites, in part, “determine whether the first steering angle and the second steering angle are changed” (lines 6-7) (emphasis added). The term “changed” is a comparative from. That is, it is unclear what the baseline of the first steering angle and the second steering angle is that is being compared when determining if they have changed. 
Appropriate clarification is required. 

Regarding claims 2-10, these claims depend from claim 1 and are therefore rejected for the same reason as claim 1 above, as they do not cure the deficiencies of claim 1 noted above. 

Further regarding claim 2, the claim recites “determining that the first steering angle is changed and the second steering angle remains unchanged” (lines 2-3). As noted above with respect to claim 1, the claim does not specify what the steering angles are changed and/or unchanged from. 
Appropriate clarification is required. 

Further regarding claim 3, the claim recites “determining that the second steering angle is changed and the first steering angle remains unchanged” (lines 2-3). As noted above with respect to claim 1, the claim does not specify what the steering angles are changed and/or unchanged from. 
Appropriate clarification is required. 

Further regarding claim 4, the claim recites “determining whether the first steering angle or the second steering angle is changed” (line 3). As noted above with respect to claim 1, the claim does not specify what the steering angles are changed from. 
The claim additionally recites “the vehicle” in line 2. The claim recites both a “first vehicle” and a “second vehicle.” As such, it is unclear which of the two vehicles is being referenced by “the vehicle.” 


Further regarding claim 9, the claim recites “the curved path” in line 2. There is insufficient antecedent basis for this limitation in the claim. 
For the purpose of further examination on the merits, Examiner will treat the limitation to read as “the curved road”. 

Regarding claim 11, the claim recites, in part, “determining, by the controller, whether the first steering angle and the second steering angle are changed” (lines 5-6) (emphasis added). As noted above in the rejection of claim 1, the term “changed” is a comparative term, requiring a shift from one value or state to another. The claim does not specify what the “first steering angle and the second steering angle” are changed from. That is, it is unclear what the baseline of the first steering angle and the second steering angle is that is being compared when determining if they have changed. 
Appropriate clarification is required. 

Regarding claims 12-20, these claims depend from claim 11 and are therefore rejected for the same reason as claim 11 above, as they do not cure the deficiencies of claim 11 noted above. 

Further regarding claim 12, the claim recites “determining that the first steering angle is changed and the second steering angle remains unchanged” (line 4). As noted above with respect to claim 11, the claim does not specify what the steering angles are changed and/or unchanged from. 
Appropriate clarification is required. 

Further regarding claim 13, the claim recites “determining that the second steering angle is changed and the first steering angle remains unchanged” (line 4). As noted above with respect to claim 11, the claim does not specify what the steering angles are changed and/or unchanged from. 
Appropriate clarification is required. 

Further regarding claim 14, the claim recites “calculating, by the controller, a distance from the second vehicle” (line 3). It is unclear what the “distance from the second vehicle” is to. That is, a distance measurement requires two endpoints. The claim has only specified one end point of the distance measurement (the second vehicle). 

Further regarding claim 20, the claim recites “the another vehicle” in line 1. There is insufficient antecedent basis for this limitation in the claim. 
For the purpose of further examination on the merits, Examiner will treat “the another vehicle” to read as “the second vehicle.” 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mielenz (United States Patent Application Publication No. US 2020/0339126 A1) in view of Ewert (United States Patent Application Publication No. US 2020/0239019 A1) and Ohmura et al. (United States Patent Application Publication No. US 2020/0039511 A1) [hereinafter “Ohmura”].

Regarding claim 1, Mielenz teaches an apparatus for controlling vehicle driving (control device 18), comprising:
a sensor configured to sense a second vehicle traveling in an opposite lane (surroundings sensor system 20; see [0009]-[0011], [0037]-[0042], and step 35); and
a controller (control device 18) configured to determine which of the first vehicle and the second vehicle enters a curved road based on a determination results, and decelerate the first vehicle or the second vehicle determined to not enter the curved road (see Figures 1-3; see also [0009]-[0026] and [0035]-[0053]). 

Mielenz does not expressly teach the apparatus comprising a communication device configured to receive a second steering angle of the second vehicle. Mielenz teaches the device can receive measurement data from communication with other vehicles (see [0010]), but does not expressly teach a steering angle of the second vehicle is received in this measurement data. 
Ewert generally teaches a method for performing evasive maneuvers in a vehicle (see Abstract). Ewert teaches that existing car-to-car communication allows for data to be exchanged among vehicles within a certain distance, the data including steering angle (see at least [0003]). 
As such, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the invention taught by Mielenz so that the apparatus includes a communication unit for 

The combination of Mielenz and Ewert further does not expressly teach the sensor is configured to detect a first steering angle and a lane of a first vehicle, and the controller is configured to determine whether the first steering angle and the second steering angle are changed. Mielenz teaches the sensor system allows for the determination of trajectories of the host vehicle and a second external vehicle and the courses of the road (see at least [0009]-[0011]), but does not explicitly say how this is done. 
Ohmura generally also teaches a control unit for controlling vehicle traveling on a curved road (see Abstract). Ohmura teaches the vehicle control device is configured to detect lane boundaries on the road to identify lanes of vehicles and to sense the steering angle of the host vehicle (see at least [0003]-[0008] and [0060]-[0069]). Ohmura further teaches that the control device is able to determine the presence of a curved road based upon the image data and a change in the determined steering angle (see at least [0089]-[0091], [0147]-[0149], and Figure 12). 
As such, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the invention taught by the combination of Mielenz and Ewert such that teach the sensor is configured to detect a first steering angle and a lane of a first vehicle, and the controller is configured to determine whether the first steering angle and the second steering angle are changed to determine travel of the first or second vehicle in a curved road, in view of Ohmura, as Ohmura teaches such allows for proper and accurate lane and curve detection by a vehicle for travel control along a 

Regarding claim 2, the combination of Mielenz, Ewert, and Ohmura further teaches the controller is configured to determine the first vehicle as entering the curved road in response to determining that the first steering angle is changed and the second steering angle remains unchanged (see [0089]-[0091] and [0147]-[0149] of Ohmura and the rejection of claim 1 above). 

Regarding claim 3, the combination of Mielenz, Ewert, and Ohmura further teaches the controller is configured to determine the second vehicle as entering the curved road in response to determining that the second steering angle is changed and the first steering angle remains unchanged (see [0089]-[0091] and [0147]-[0149] of Ohmura and the rejection of claim 1 above). 

Regarding claim 4, the combination of Mielenz, Ewert, and Ohmura further teaches the controller is configured to calculate a distance from the second vehicle to the first vehicle (see [0042] and [0053] of Mielenz) and operate an emergency light to blink (see [0027]-[0029] and [0044]-[0045] of Mielenz) and the vehicle to decelerate in response to determining whether the first steering angle or the second steering angle is changed ([0009]-[0026] and [0035]-[0053] of Mielenz).

Regarding claim 5, the combination of Mielenz, Ewert, and Ohmura further teaches the controller is configured to stop the first vehicle or the second vehicle determined not to enter the curved road until the first vehicle or the second vehicle determined to enter the curved road passes 

Regarding claim 6, the combination of Mielenz, Ewert, and Ohmura further teaches the controller is configured to determine whether a third vehicle is present in the opposite lane after the first vehicle or the second vehicle determined to enter the curved road passes the first vehicle or the second vehicle determined to not enter the curved road (see [0017]-[0026] of Mielenz). 

Regarding claim 7, the combination of Mielenz, Ewert, and Ohmura further teaches the controller is configured to stop a freight vehicle to stop when the first vehicle or the second vehicle determined to not enter the curved road is the freight vehicle and the third vehicle is a passenger vehicle (see [0015]-[0026] of Mielenz). 

Regarding claim 8, the combination of Mielenz, Ewert, and Ohmura further teaches the controller is configured to stop a freight vehicle when the first vehicle or the second vehicle determined to not enter the curved road is a passenger vehicle and the third vehicle is the freight vehicle (see [0015]-[0026] and Figures 1-3 of Mielenz; note that the third vehicle can be a freight vehicle which, under the teachings of Mielenz, would stop until vehicles in the opposite lane have passed and therefore travel through the curved section is unobstructed). 

Regarding claim 9, the combination of Mielenz, Ewert, and Ohmura further teaches the controller is configured to release the stop of the first vehicle or the second vehicle determined to not enter the curved path in response to determining that no subsequent driving vehicles are present in the opposite lane (see [0025] of Mielenz). 

Regarding claim 10, the combination of Mielenz, Ewert, and Ohmura further teaches the communication device is configured to receive the second steering angle of the second vehicle by performing vehicle to vehicle communication (see [0010] of Mielenz and [0003] of Ewert). 

Regarding claim 11, the combination of Mielenz, Ewert, and Ohmura, as applied to claim 1 above, teaches a method of controlling vehicle driving, comprising:
detecting, by a controller, a first steering angle and a lane of a first vehicle, and sensing a second vehicle traveling in an opposite lane to the first vehicle (see [0009]-[0011], [0037]-[0042], and step 35 of Mielenz, [0003]-[0008] and [0060]-[0069] of Ohmura, and the rejection of claim 1 above);
receiving, by the controller, a second steering angle of the second vehicle (see [0010] of Mielenz, [0003] of Ewert, and the rejection of claim 1 above);
determining, by the controller, whether the first steering angle and the second steering angle are changed and determining which of the first vehicle and the second vehicle which enters a curved road based on a determination result (see Figures 1-3, [0009]-[0026], and [0035]-[0053] of Mielenz, [0089]-[0091], [0147]-[0149], and Figure 12 of Ohmura, and the rejection of claim 1 above); and
decelerating, by the controller, the first vehicle or the second vehicle determined to not enter the curved road ([0009]-[0026] and [0035]-[0053] of Mielenz). 

Regarding claim 12, the combination of Mielenz, Ewert, and Ohmura further teaches the determining of which of the first vehicle and the second vehicle enters the curved road includes: determining, by the controller, the first vehicle as entering the curved road in response to determining 

Regarding claim 13, the combination of Mielenz, Ewert, and Ohmura further teaches the determining of which of the first vehicle and the second vehicle enters the curved road includes: determining, by the controller, the second vehicle as entering the curved road in response to determining that the second steering angle is changed and the first steering angle remains unchanged (see [0089]-[0091] and [0147]-[0149] of Ohmura and the rejection of claim 1 above). 

Regarding claim 14, the combination of Mielenz, Ewert, and Ohmura further teaches after determining which of the first vehicle and the second vehicle enters the curved road, calculating, by the controller, a distance from the second vehicle (see [0042] and [0053] of Mielenz); operating, by the controller, an emergency light of the first vehicle to blink (see [0027]-[0029] and [0044]-[0045] of Mielenz); and decelerating, by the controller, the first vehicle ([0009]-[0026] and [0035]-[0053] of Mielenz).

Regarding claim 15, the combination of Mielenz, Ewert, and Ohmura further teaches after decelerating the first vehicle or the second vehicle determined not to enter the curved road, stopping, by the controller, the first vehicle or the second vehicle determined not to enter the curved road until the first vehicle or the second vehicle determined to enter the curved road passes (see [0017]-[0018], [0025], and [0050]-[0052] of Mielenz). 

Regarding claim 16, the combination of Mielenz, Ewert, and Ohmura further teaches determining, by the controller, whether a subsequent driving vehicle is present in the opposite lane 

Regarding claim 17, the combination of Mielenz, Ewert, and Ohmura further teaches stopping, by the controller, a freight vehicle when the first vehicle or the second vehicle determined to not enter the curved road is the freight vehicle and the subsequent driving vehicle is a passenger vehicle after determining whether the subsequent driving vehicle is present in the opposite lane (see [0015]-[0026] of Mielenz). 

Regarding claim 18, the combination of Mielenz, Ewert, and Ohmura further teaches stopping, by the controller, a freight vehicle when the first vehicle or the second vehicle determined to not enter the curved road is a passenger vehicle and the subsequent driving vehicle is the freight vehicle after determining whether the subsequent driving vehicle is present in the opposite lane (see [0015]-[0026] and Figures 1-3 of Mielenz; note that the subsequent driving vehicle can be a freight vehicle which, under the teachings of Mielenz, would stop until vehicles in the opposite lane have passed and therefore travel through the curved section is unobstructed). 

Regarding claim 19, the combination of Mielenz, Ewert, and Ohmura further teaches releasing, by the controller, the stop of the first vehicle or the second vehicle determined to not enter the curved path in response to determining that any subsequent driving vehicles is not present in the opposite lane (see [0025] of Mielenz). 

Regarding claim 20, the combination of Mielenz, Ewert, and Ohmura further teaches the receiving of the second steering angle of the another vehicle includes receiving, by the controller, the . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Tachibana (US 2015/0224987 A1) generally teaches:
A travel assistance system includes: an actuator of a vehicle; and a control device configured to control the actuator of the vehicle, to assist travel of the vehicle, based on a moving object avoidance trajectory obtained by enlarging, in a travel direction of the vehicle, a basic avoidance trajectory for the vehicle to travel while avoiding an obstacle according to a relative speed of the vehicle with respect to the obstacle.

Nishimura et al. (US 2006/0095195 A1) generally teaches:
A vehicle operation control device utilizes a plurality of sensors and receivers to develop an absolute rule set and a relative rule set that take into account the capabilities of the vehicle, the condition of the roadway, the preferences of the operator and the operation of surrounding vehicles. The vehicle operation control device uses information from both an absolute rule set and a relative rule set to define a set of operating principles that can be varied as necessary to improve safely and the comfort of the operator and/or the passengers within the controlled vehicle. The absolute rule set is based primarily on road information and operating regulations with which an operator should normally comply during operation of any vehicle. The relative rule set is based primarily on the relative positioning and movement of other vehicles in the vicinity of the controlled vehicle or farther along the intended path.

Isaji et al. (US 2013/0131925 A1) generally teaches:
A vehicle behavior control apparatus disposed in a subject vehicle performs a steering angle control of the subject vehicle. The apparatus acquires lead vehicle information transmitted from a lead vehicle to determine a virtual shape of a road (i.e., a virtual road shape) based on a travel locus of the lead vehicle. A virtual road border distance is calculated as a distance from the subject vehicle to a road border of a virtual curve road positioned straight in front of the subject vehicle. The apparatus, calculates an appropriate turn radius for travel along the virtual curve road and, based on the appropriate turn radius, calculates an appropriate distance from the subject vehicle to the virtual road border positioned in front of the subject vehicle. A steering unit then controls a steering angle of the subject vehicle by maintaining the virtual road border distance with the appropriate distance.

Kanai et al. (US 2015/0206433 A1) generally teaches:
A vehicle control system is provided in which, if a position requiring caution for the contact with an oncoming vehicle on a track road is found also on an ex-post facto basis, the information thereof is easily fed back to the control of each vehicle. This vehicle control system has a GPS receiver 101 for detecting the position of each vehicle, an encoder 72 and an IMU 73 mounted on each vehicle, a specific spot setting unit 87 for setting a position requiring caution for the passing with an oncoming vehicle as a specific spot on the basis of a vehicle position, a slip ratio and a curvature that are computed from the values output therefrom, and a storage device for storing the positional information on a place set as a specific spot by a specific spot detecting unit.

Kaji et al. (US 2019/0202473 A1) generally teaches:
A vehicle control system includes: a recognition unit (16, 321, or 322) recognizing a surrounding status of a vehicle; a control unit (200 or 300) executing driving support for the vehicle by controlling one or both of steering and acceleration/deceleration of the vehicle on the basis of the surrounding status recognized by the recognition unit; a reception unit (40 or 80) receiving an instruction relating to the driving support from a vehicle occupant of the vehicle; and an inhibition unit (130) inhibiting inactivation or reduction in functionality of the driving support using the control unit in a case in which a surrounding status of the vehicle is a predetermined surrounding status, or the predetermined surrounding status in the future is predicted in a case in which an instruction for inactivation or reduction in functionality of the driving support is received by the reception unit.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHUL SOOD whose telephone number is (571)272-9411. The examiner can normally be reached Monday-Thursday 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/ANSHUL SOOD/               Primary Examiner, Art Unit 3669